- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ) 76.483.817/0001-20 Publicly-Held Company CVM Registry No. 1431 - 1 SUMMARY OF THE MINUTES OF THE ONE HUNDRED SEVENTY-NINTH SPECIAL SHAREHOLDERS MEETING 1. VENUE: Rua Coronel Dulcídio, nº 800, Curitiba - PR. 2. DATE AND TIME: July 8, 2010 at 2:30 p.m. 3. CALL NOTICE: Call notice published in the newspapers Diário Oficial do Estado do Paraná , Gazeta do Povo and Diário Comércio, Indústria & Serviços (São Paulo). 4. QUORUM : shareholders representing 86.64% (eighty-six point six, sixty-four percent) of the voting shares according to signatures in Shareholders Book No. 3, page 47 . 5. PRESIDING BOARD: MARCO ANTONIO LIMA BERBERI - Chairman; RONALD THADEU RAVEDUTTI  Chief Executive Officer and Executive Secretary of the Board of Directors; MARLOS GAIO - Secretary. 6. AGENDA AND RESOLUTIONS: ITEM 1  Election by unanimous vote to serve as member of the Company's Board of Directors for the 2009-2011: I. Mr. Léo de Almeida Neves, appointed by the Majority Shareholder to serve as Chairman of the Board; II. Mr. João Carlos Fassina, to serve as member of the Board of Directors as the Employee Representative; ITEM 2  Unanimous approval of the amendment to the Companys Bylaws, comprising: I) Article 17  change in the name Chief Administrative Officer to Chief Corporate Management Officer; and Article 22  change in the name Chief Administrative Officer to Chief Corporate Management Officer to better reflect the Officers responsibilities; II) Articles 23, 25 and 27  amendments to the responsibilities of the Officers to reorganization of commercial activities, control of tariffs and regulatory issues, so that they are coordinated and managed by the departments responsible for the provision of services; ITEM 3  Consolidations of the Companys Bylaws. 7. SIGNATURES: (a) MARCO ANTONIO LIMA BERBERI, Representative of the State of Paraná and Chairman of the General Meeting; RONALD THADEU RAVEDUTTI , CEO; IGOR PINHEIRO MOREIRA, BNDES Participações S.A., FANY ANDRADE GALKOWICZ, The Bank of New York ADR Department ; ANDERSON CARLOS KOCH, Norges Bank, Brandes Emerging Markets Equity Fund; The Public School Ret System of Missouri, West Virginia Investment Management Board; MARLOS GAIO  Secretary . The full text of the Minutes of the 179 th Annual General Meeting was recorded on pages of 34 to 43 of Book no. 10 of Companhia Paranaense de Energia (COPEL) registered at the Commercial Registry of the State of Paraná under no. 08/167840-1 on July 16, 2008. MARLOS GAIO Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 8, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
